DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/19 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6 and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 9-16 of copending Application No. 16/344,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both require a PtNiIr catalyst material having similar atomic ratios for Pt, Ni and Ir.  See claim 9 of `748 that recites an exposed iridium surface layer.  See claim 9 of the pending application that recites “microstructured support whiskers having an outer surface at least partially covered by” the catalyst material.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite as the claim depends from canceled claim 3.  Examiner suggests claim 4 be amended to depend from claim 1.
Claim 5 recites “the form of at least one nanoporous layer” and “at least one of the nanoporous layers”, which lacks proper antecedent basis in the claim.  Examiner suggests “a form” and “the at least one nanoporous layer”.
Claim 6 recites “the layer”, which is indefinite because it is unclear which “layer” of the claims is limited by claim 6.
Claim 8 recites “the weight ratio”, which lacks proper antecedent basis.  Examiner suggests “a weight ratio”.
	Claim 12 recites “the catalyst” which lacks proper antecedent basis.
	Claim 13 recites “The method claim 11”.  Examiner suggests “The method of claim 11”.  

	Claim 15 recites “the catalyst of any of claim 1”, which is confusing and lacks proper antecedent basis.  Examiner suggests “A method of making the nanoporous oxygen reduction catalyst material of claim 1”.
	Claim 16 recites “the layer”, which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al., US 2014/0171290 A1.
	Lopez teaches catalyst particles comprising a layered core-shell-shell structure according to the general formula (1) 
BM/IL/PM 	(1) 
in which BM is a base metal core of the particle, PM is a precious metal forming the outer shell, IL is an intermediate layer between the base metal core and the precious metal outer shell comprising a base metal/precious metal alloy of the composition (BM)x(PM)y (in which x and y are atomic ratios with x=0.99 to 0.01 and y=0.01 to 0.99; x+y=1), wherein the atomic ratio of the base metal (BM) versus the precious metal (PM) 
Generally, the base metal (BM) is selected from the group of cobalt (Co), nickel (Ni), copper (Cu) and mixtures and combinations thereof. Preferably the base metal (BM) is nickel (Ni). 
The precious metal in the outer shell (PM) is selected from the group consisting of platinum (Pt), palladium (Pd), iridium (Ir) and mixtures, alloys and combinations thereof. Preferably, the outer shell comprises platinum (Pt), a platinum/palladium alloy (PtPd) or a platinum/iridium alloy (PtIr) (an exposed iridium surface layer). In general, the outer shell of the layered core-shell-shell particles of the present invention is substantially continuous and comprises at least one (1) atomic layer of precious metal or precious metal alloy. 
The intermediate layer (IL) of the composition (BM)x(PM)y comprises at least three (3) atomic layers of base metal/precious metal alloy. Examples of catalyst particles having a layered core-shell-shell structure according to the present invention are Ni/NiPt/Pt, Co/CoPt/Pt, Cu/CuPt/Pt, Ni/NiPtIr/PtIr, Ni/NiPtPd/PtPd etc.  See [0014]-[0022] of Lopez.  See also Example 4.  
Lopez does not explicitly teach an example within the ranges of x, y and z as recited by pending claim 1.  The atomic ratio ranges of x and y (x=0.99 to 0.01 and y=0.01 to 0.99; x+y=1) disclosed by Lopez are broad and it is unclear if Lopez teaches the claimed invention with sufficient specificity.  Lopez teaches the core-shell type electrocatalyst material shows a continuous layer of Pt or Pt alloy at the outside surface.  As a result, a high performance at low platinum loadings, particularly in automotive fuel 
The overall thickness of the PM containing shell (i.e. IL+PM shell) should be at least 4 atomic layers of base metal/precious metal ally and precious metal (or precious metal alloy).  The overall thickness should be in the range of 0.7 to 5 nm [0045].  Support materials for the electrocatalyst are disclosed as [0092].  The core/shell/shell catalyst particles may be supported on a suitable support material. Suitable support materials are high surface area powdered materials, such as inorganic oxides, ceramic materials, carbon blacks, graphites or organic polymers. Preferably, for the use in electrocatalysts, electrically conductive support materials are used. Preferred electrically conductive support materials are conductive carbon blacks, graphitized carbon blacks, graphites, carbon nanotubes and conductive ceramic materials.  Many different support materials may be used. 
Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The method for making the nanoporous oxygen reduction catalyst includes dealloying a layer comprising platinum and nickel to remove nickel from the layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727